Title: To Thomas Jefferson from Laurence Hays, 22 November 1805
From: Hays, Laurence
To: Jefferson, Thomas


                  To the honorable the Judges of the Circuit Court of the District of Columbia.
                  The petition of Lawrence Hays confined in the Jail of Washington County, respectfully represents That your petioner was fined by the last Court of this County for  an Assault committed on a free yellow woman, named Sally Carpenter—and that [exceution] has been issued and served upon him for the fine and Costs in this Case, which, being wholly unable to pay, he has been committed to Jail—He humbly states to your honors that he has a helpless family consisting of a Wife and three children, who depend entirely upon his labour for support—and they are now suffering for the want of almost every necessary to sustain life. Your petioner’s neighbours are all ready to attest the infamous character of the said Sally Carpenter, and the industry & attention of your petitioner. He therefore prays your honors to consider the situation of himself and his family, and the misery which would result to them, if during the inclement season which is approaching, he should remain in Jail—and if to you it shall not seem improper, he humbly begs that you will  make such representation to the President of the United States in his behalf, as will incline him mercifully to extend his pardon to your petitioner, and remit his fine and fees in this Case, so that he shall be enabled to use his best exertions as he has heretofore done, to support his family.  And your petitioner as in duty bound &c. 
                  
                     Lawrence Hayes 
                     
                     
                     
                  
                  
                     I John W. Pratt Deputy Marshal of the District of Columbia certify, that I believe the above Petitioner Lawrence Hays, is unable to pay his fine and fees—and that he is an honest industrious man. Given under my hand this 22d. Nov. 1805
                                          
                  
                            
                            John W. Pratt
                     
                        
                  
                     We the undersigned Judges of the Circuit Court of the district of Columbia, being satisfied that the within named petitioner Lawrence Hays is unable to pay the within mentioned fine and costs, and that his family who are dependent upon his labour for support, are suffering, respectfully recommend to the President of the United States to comply with the prayer of the petition.
                  
                  
                     W Kilty 
                     
                     W. Cranch 
                     
                     Novr. 22d. 1805.
                  
                  
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                     Nov. 23. 05.
                  
               